DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I -Figures 1-8 in the reply filed on December 8, 2021 is acknowledged.
Reasons for Allowance
Claims 5 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art made of record teach or suggest  a steering wheel airbag which is inflated by allowing inflation gas to flow therein, and is arranged to cover a steering wheel when inflation is completed, the steering wheel airbag comprising: a driver-side wall part disposed on a side of a driver when inflation is completed; a vehicle-side wall part which is arranged on a side of the steering wheel to face the driver-side wall part; a side wall part which is arranged to connect outer circumferential edges of the driver- side wall part and the vehicle-side wall part, wherein: in the vehicle-side wall part, an inflow opening to allow the inflation gas to flow therein is formed in a substantially central position of front and rear sides and right and left sides; when inflation is completed, a front portion which is on a front side from a center of the inflow opening has a substantially semicircular shape when viewed from above, and a rear portion which is on a rear side from the center of the inflow opening has a substantially rectangular shape in which a width dimension in the right and left direction is substantially constant; a driver-side panel forming the driver-side wall part and the vehicle-side panel forming the vehicle-side wall part are formed in a substantially elliptical shape to have a same outer shape; two pieces of side wall-side panels forming the side wall part have a same outer shape; the side wall-side panels are formed in a curved belt shape such that the outer circumferential edge substantially matches with the outer circumferential edges of the vehicle- side panel and the driver-side panel except for the rear edges to have a widest central area and to be converged toward both ends so that inner circumferential edges are coupled to each other; one outer circumferential edge is connected to the outer circumferential edge of the driver-side panel except for the rear edge, and the other outer circumferential edge is connected to the outer circumferential edge of the vehicle-side panel except for the rear edge; a front-collision receiving surface is arranged on the side of the driver when inflation is completed, so as to receive the driver moving forward during a head-on collision of a vehicle; and the front-collision receiving surface is arranged substantially along a vertical direction to be tilted with respect to a ring surface of the steering wheel when inflation is completed.
Uchida (JP 2007-050851) does not disclose two pieces of side wall-side panels forming the side wall part have a same outer shape; the side wall-side panels are formed in a curved belt shape such that the outer circumferential edge substantially matches with the outer circumferential edges of the vehicle- side panel and the driver-side panel except for the rear edges to have a widest central area and to be converged toward both ends so that inner circumferential edges are coupled to each other and a rear portion which is on a rear side from the center of the inflow opening has a substantially rectangular shape in which a width dimension in the right and left direction is substantially constant.
Hotta et al. (US 2019/0193671) does not disclose two pieces of side wall-side panels forming the side wall part have a same outer shape; the side wall-side panels are formed in a curved belt shape such that the outer circumferential edge substantially matches with the outer circumferential edges of the vehicle- side panel and the driver-side panel except for the rear edges to have a widest central area and to be converged toward both ends so that inner circumferential edges are coupled to each other and a rear portion which is on a rear side from the center of the inflow opening has a substantially rectangular shape in which a width dimension in the right and left direction is substantially constant.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.